Citation Nr: 0424432	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  02-04 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The appellant had active service from January 1960 to July 
1963.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case has previously come before the Board.  In September 
2003, the Board remanded the issue for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The appellant was afforded a travel board hearing before the 
undersigned Veterans Law Judge in June 2002.  A transcript of 
the hearing has been associated with the claims folder.  


FINDING OF FACT

The appellant does not have additional disability as a result 
of a 1983 left knee valgus proximal tibial osteotomy at a VA 
facility and there was no carelessness, negligence, lack of 
proper skill, error in judgment, or other incident or fault 
on the part of VA, or as the result of an event that was not 
reasonably foreseeable.

CONCLUSION OF LAW

The criteria for entitlement to compensation for a left knee 
disorder under the provisions of 38 U.S.C.A. § 1151 have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Under 38 U.S.C.A. § 1151, benefits for persons disabled by 
treatment or vocational rehabilitation, compensation under 
Chapter 11 shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability was service-connected.  For purposes of 
this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of Title 38, and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern:  (1) the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  (2) Compensation will not be 
payable under 38 U.S.C.A. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
it will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

Initially, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
In this case, the initial agency of original jurisdiction 
(AOJ) decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  Pelegrini I was withdrawn and replaced 
by Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Pelegrini 
II indicated that the Court was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  It indicated, however, 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  In this case, a 
VCAA notice was sent by the AOJ in August 2001 and December 
2003 and a supplemental statement of the case was issued in 
February 2004.  This constitutes proper subsequent notice.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the 
December 2000 rating decision of the reasons and bases for 
the decision.  He was further notified of this information in 
the January 2002 statement of the case and the February 2004 
supplemental statement of the case.  The Board concludes that 
the discussions in the December 2000 rating decision and in 
the statement and supplemental statement of the case, which 
were all sent to the appellant, informed him of the 
information and evidence needed to substantiate the claim.  
By letters dated in August 2001 and December 2003, he was 
advised of the evidence he needed to submit to substantiate 
his claim, VA's duty to notify him about his claim, VA's duty 
to assist in obtaining evidence for his claim, what the 
evidence must show to substantiate his claim, what 
information or evidence was needed from him, what he could do 
to help with his claim, and what VA had done to help with his 
claim.  By letter dated in May 2004, he was advised of the 
procedures by which to submit additional evidence.  These 
actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claims.  He was afforded a 
hearing.  The actions of the Veterans Law Judge at the 
hearing complied with 38 C.F.R. § 3.103.  The Board notes 
that the file was held open following the hearing.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further action in regard 
to VCAA would be an exercise in futility.  

Analysis

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to compensation for a left 
knee disorder under the provisions of 38 U.S.C.A. § 1151.  

The Board notes that the appellant testified that he is 
receiving Social Security Administration (SSA) disability 
benefits.  Transcript at 10 (June 2002.  The appellant has 
not asserted, and there is no indication, that these records 
are pertinent to the issue of whether the appellant has a 
left knee disorder as a result of surgery in 1983.  

Under 38 U.S.C.A. § 1151, benefits for persons disabled by 
treatment or vocational rehabilitation, compensation under 
Chapter 11 shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability was service-connected.  For purposes of 
this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of Title 38, and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable. 
38 U.S.C.A. § 1151 (West 2002).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern:  (1) the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  (2) Compensation will not be 
payable under 38 U.S.C.A. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
it will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered. 38 C.F.R. § 3.358 (2003).

The appellant underwent a valgus proximal tibial osteotomy of 
the left knee at a VA facility in December 1983.  Indications 
were medial compartment degenerative joint changes 
(osteoarthritis) in the left knee, with recurrent knee 
swelling and medial joint pain.  The record reflects that the 
appellant developed medial compartment osteoarthritis of the 
left knee following a medial meniscus tear of the left knee, 
for which he underwent an open medial meniscectomy in 1972.  
The January 2004 VA opinion notes that the appellant's left 
knee had done well until about 1981.  The examiner stated 
that the 1983 valgus proximal tibial osteotomy of the left 
knee was an entirely appropriate procedure, and necessary to 
control pain.  In fact, the examiner stated that the 1983 
left knee high tibial osteotomy delayed the necessity of left 
total knee arthroplasty for 17 years.  He emphasized that 
there was no medical support to suggest that the 1983 surgery 
was in any way inappropriate or unnecessary.  The examiner 
specifically stated the appellant's progressive disability 
and need for a total left knee arthroplasty in 2000 was a 
result of a natural progression of the osteoarthritis in the 
appellant's left knee.  Compensation is not allowed under 38 
U.S.C.A. § 1151 for the continuance or natural progress of 
the disease or injury.  The Board finds the VA physician's 
opinion more probative of whether the 1983 left knee surgery 
resulted in additional disability.  The opinion clearly 
states that it did not.  

The Board notes that in order to receive entitlement to 
compensation under 38 U.S.C.A. § 1151, the evidence must show 
that a disability was caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care, 
medical or surgical treatment, or examination, or by an event 
not reasonably foreseeable.  Evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault is not of record.  The 1983 
surgical report notes the appellant was in satisfactory 
condition following the procedure and that there were no 
complications.  The January 2004 VA examiner specifically 
noted that x-ray examination of the left knee in the 
operating room at the time of the operation indicated 
correction of the five degrees of varus into seven degrees of 
valgus and that this realignment was quite appropriate.  The 
opinion further notes that x-ray examination of the left knee 
after the cast was applied showed good position of the 
osteotomy.  The January 2004 VA examiner unequivocally stated 
that there was no indication in the medical record that there 
was any complication in association with the 1983 left knee 
operation.  The Board finds the VA physician's opinion to be 
more probative of whether there was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in treating the appellant's left 
knee disorder.  

In regard to the hardware removal in 1986, the January 2004 
VA examiner stated that the subsequent removal of two 
internal fixation staples was commonly done.  Such language, 
by a professional, argues against a finding that this result 
was not reasonably foreseeable.  The Board notes that the 
November 1986 VA operation report specifically states that 
the appellant did well.  Regardless, there is no evidence of 
additional disability or of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in treating the appellant's left knee.  

The veteran testified that three physicians had informed him 
that the surgery was not necessary.  This Board Member, 
during the hearing, noted that this had been a report of a 
conversation and that there was no record of the conversation 
in the file.  The Board Member provided that the veteran an 
opportunity to obtain additional evidence and left the file 
open in order to provide the veteran an opportunity to cure 
an evidentiary defect.  The Board Member also noted the 
reason for the denial, noted the lack of evidence supporting 
the claim and provided an opportunity to submit any type of 
evidence that he could obtain or generate.  Such actions 
clearly comply with VCAA.   To the extent that the veteran 
has testified that the operation was unnecessary or that 
there was some form of fault, he is a layman and his 
assertions, even if sworn are not competent.  Likewise, any 
statement of appellant as to what a doctor told him is 
insufficient to establish a medical diagnosis.  While such a 
statement may trigger the Department of Veterans' Affairs 
duty to assist, the veteran was informed to submit the 
records.  See Warren v. Brown, 6 Vet .App. 4, 6 (1993).  The 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.   
Robinette v. Brown, 8 Vet. App. 69, (1995).

The preponderance of the evidence is against a grant of 
entitlement to compensation for a left knee disorder under 
the provisions of 38 U.S.C.A. § 1151, and there is no doubt 
to be resolved.  


ORDER

Entitlement to compensation for a left knee disorder under 
the provisions of 38 U.S.C.A. § 1151 is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



